                           Case 14-30117-KKS                Doc 104        Filed 04/29/20         Page 1 of 5
                                               United States Bankruptcy Court
                                               Northern District of Florida
In re:                                                                                                     Case No. 14-30117-KKS
Mark Allen Avery                                                                                           Chapter 13
Penny Nelson Avery
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1129-3                  User: akenningt                    Page 1 of 1                          Date Rcvd: Apr 27, 2020
                                      Form ID: pdf002                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 29, 2020.
db/jdb         +Mark Allen Avery,   Penny Nelson Avery,   3312 Dunaway Lane,   Pensacola, FL 32526-9326

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 27, 2020 at the address(es) listed below:
              April Hosford Stone    on behalf of Creditor   Ditech Financial LLC ecf@tromberglawgroup.com
              Bert J. Echols   on behalf of Creditor    TD Auto Finance LLC bechols@evanspetree.com,
               sbruce@evanspetree.com
              Leigh D. Hart   on behalf of Trustee Leigh D. Hart ldhdock@earthlink.net,
               ldhtre@earthlink.net;ldhadmin@earthlink.net
              Martin S. Lewis    on behalf of Joint Debtor Penny Nelson Avery landj@4-debtor.com
              Martin S. Lewis    on behalf of Debtor Mark Allen Avery landj@4-debtor.com
              Steven D. Jurnovoy    on behalf of Joint Debtor Penny Nelson Avery landj@4-debtor.com
              Steven D. Jurnovoy    on behalf of Debtor Mark Allen Avery landj@4-debtor.com
              United States Trustee    USTPRegion21.TL.ECF@usdoj.gov
                                                                                             TOTAL: 8
          Case 14-30117-KKS          Doc 104    Filed 04/29/20    Page 2 of 5



                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

In re:

MARK ALLEN AVERY &                                     Case No.: 14-30117-KKS
PENNY NELSON AVERY                                     Chapter 13

      Debtors.                         /

    ORDER DISAPPROVING APPLICATION FOR PAYMENT OF UN-
                  CLAIMED FUNDS (Doc. 94)

      THIS CASE came on for consideration of the Application for Payment

of Unclaimed Funds (the “Application,” Doc. 94) submitted by Dilks &

Knopik, LLC, as Applicant. The Application fails to fulfill the require-

ments of 28 U.S.C. § 2042.1 It is

ORDERED:

      The Application for Payment of Unclaimed Funds (Doc. 94) is DIS-

APPROVED without prejudice for the following reason(s):

      The Applicant used application forms not authorized by this Court.

The      correct    forms      can     be      found    on     the    Court’s      website:

https://ecf.flnb.uscourts.gov/ucfunds/



1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
        Case 14-30117-KKS   Doc 104       Filed 04/29/20   Page 3 of 5



    The Applicant is missing page ____ of the official forms.

    Proof of service is deficient upon the Office of the United States At-

torney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

        Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

        32502

    The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

    A copy of the individual Applicant’s photo identification was not pro-

vided or was illegible.

    A copy of the officer of the Corporate Applicant’s photo identification

and proof of employment was not provided or was illegible.

    Notarized signatures of the Applicant were not provided.

    Applicant’s name, address and telephone number were not provided.

    No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided.

;    The Applicant failed to select the box on pg. 1 of the Application in-

dicating how Applicant is entitled to the funds.


                                      2
        Case 14-30117-KKS    Doc 104       Filed 04/29/20   Page 4 of 5



    The Applicant did not supply a notarized original Power of Attorney.

    The Corporate Applicant failed to provide a notarized corporate

power of attorney signed by an officer of the company and a statement of

the signing officer’s authority.

    The Corporate Applicant has not provided current proof of the au-

thorized representative’s authority to pursue the unclaimed funds.

    The name of the Applicant claiming the unclaimed funds does not

match the name of the original creditor as listed on the Proof of Claim or

Notice of Payment of Unclaimed Funds.

    The Applicant did not supply sufficient documentation evidencing

the transfer of the claim or proof of purchase/sale of the assets.

     The amount of funds requested does not match the amount held in

the court registry.

     There are no funds on deposit in the names of the Applicant.

;   Other [Applicant failed to provide proof of the Corporate Claimant’s

representative’s authorization to act on behalf of Claimant. The proof

provided was dated over one year prior to the Application being filed.]




                                       3
Case 14-30117-KKS   Doc 104   Filed 04/29/20   Page 5 of 5
